Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 8/11/2020.
Acknowledgment is made of applicant’s claim for priority of CN 201910741188.8 filed in China on 8/12/2019.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu CN 107274847.
Claim 1: Wu discloses a source driver 530 (Fig. 6), comprising: 
(Figs. 4b, 4c) [0042-0044] at least one data input terminal (input signal V2, “amplified analog voltage”
(Fig. 6) [0054] a plurality of data output terminals GIA[1]…GIA[k] (left/right columns of data output terminals, for driving gate drive circuits 520 of display panel 510); and 
(Fig. 4c) at least two control terminals outen1/outen2 (first/second output control signal outen1/outen2) [0044]; and 
(Fig. 6) a plurality of source driving circuits G[1]…G[k] (row of gate driving signals) [0054], each source driving circuit G[1]…G[k] being connected to a data input terminal of the at least one data input terminal D[1], D[2]…D[m], a data output terminal of the plurality of data output terminals GIA[1]…GIA[k] (left/right columns of data output terminals, for driving gate drive circuits 520 of display panel 510) and the at least two control terminals outen1/outen2 (first/second output control signal outen1/outen2), 
wherein the source driving circuit (530) is configured such that: 
(Fig. 4c) the source driving circuit converts a format of a data signal from the data input terminal V2, and in response to one of different control signals that is received by the control terminals outen1/outen2 (first/second output control signal outen1/outen2), the source driving circuit has a corresponding different output impedance R1/R2 [0044], and transmits the converted data signal to the data output terminal GIA[1]…GIA[k].  

Claim 2: Wu discloses 
(Figs. 4b, 4c) [0042-0044] the plurality of different control signals include a first control signal 442 and at least one second control signal 441 (second/first control unit 442/441] [0044], and the source driving circuit is configured such that: in response to the first control signal 442, the source driving circuit has a first output impedance R2; and in response to one of the at least one second control signal 441, the source driving circuit R1 greater than the first output impedance R2 (R1>R2) [0044].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN 107274847 in view of Yaguma et al. US 2011/0141098.
Claim 3: Wu discloses
Claim 3: (Figs. 4b, 4c) the source driving circuit includes a data conversion circuit 441/442 (T1/T2) connected to the data input terminal (input signal V2), and transmit the converted data signal to an impedance adjustment circuit 441/442 (R1/R2); and the impedance adjustment circuit 441/442 (R1/R2) connected to the data conversion circuit 441/442 (T1/T2), the at least two control terminals outen2/outen1 and the data output terminal out, the impedance adjustment circuit being configured such that: DOCS 123612-032T1, 41549011Attorney Docket No 128612-032UT1 (Fig. 4c) in response to the first control signal outen2, the impedance adjustment circuit has the first output impedance R2, and transmits the converted data signal to the data output terminal out ( GIA[1]…GIA[k] ); and in response to the second control signal outen1, the R1, and transmits the converted data signal to the data output terminal out.  
Except
the data conversion circuit being configured to convert the format of the data signal, and transmit the converted data signal to an impedance adjustment circuit
however Yaguma et al. teach
(Figs. 1, 2) [0174] the data conversion circuit a1 being configured to convert the format of the data signal (by digital-to-analog converter DAC (a20-1…a20-x), and transmit the converted data signal to an impedance adjustment circuit (voltage divider VH2/VL2)
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Yaguma’s structure in order to provide improved effectiveness of driving a liquid crystal drive apparatus, as taught by Yaguma [0074].

Claim 7:
Yaguma et al. teach
(Figs. 1, 2) [0174] the data conversion circuit includes: a digital-to-analog converter connected DAC (a20-1…a20-x) to the data input terminal (DP1…DPx), the digital-to-analog converter DAC (a20-1…a20-x) being configured to convert a digital signal from the data input terminal into an analog voltage signal (digital/analog converters a20-1 to a20-x convert the digital pixel signals DP1 to DPx into the analog pixel signals AP1 to APx) [0176]; and an amplifier (a30-1…a30-x) connected to the digital-to-analog converter DAC and the impedance adjustment circuit (voltage divider VH2/VL2), the amplifier (a30-1…a30-x) being configured to amplify the analog voltage signal, and 
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Yaguma’s structure in order to provide improved effectiveness of driving a liquid crystal drive apparatus, as taught by Yaguma [0074].

Claim 8: Wu discloses a source driver 530 (Fig. 6), comprising: 
(Figs. 4b, 4c) [0042-0044] at least one data input terminal (input signal V2, “amplified analog voltage”) [0042]; and (Fig. 4c) at least two control terminals outen1/outen2 (first/second output control signal outen1/outen2) [0044]; 
And Yaguma et al. further teach
A driving system, comprising:
(Figs. 28, 29) a timing controller xA3 (source driver circuit, with timing control) [0122] including: 
a control circuit (by timing controller xA3) connected to the at least one data input terminal xA7 (digital display data input from the image source xA7) and the at least two control terminals of each source driver xA3 (source driver circuit),
wherein the control circuit (by timing controller xA3) is configured to: 
output the data signal (from Image Source xA7) to the at least one data input terminal; 
output one of the different control signals (Wu’s control terminals outen1/outen2) to the at least two control terminals according to a pulse width modulation signal – Regarding “pulse width modulation signal”: Yaguma et al. in [0297] teach the drive control portion X1 performs PWM (Pulse Width Modulation), i.e., modulating control signals with pulse width modulation is well known in the art, could be applied as needed.  
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Yaguma’s structure in order to provide improved effectiveness of driving a liquid crystal drive apparatus, as taught by Yaguma [0074].

Claims 9, 11:
Yaguma et al. further teach
Claim 9: (Fig. 2) wherein the control circuit is configured to: in response to the pulse width modulation signal [0297] that is at a high level VH2/SH (upper-limit voltage) [0180], output a first control signal to the at least two control terminals; and in response to the pulse width modulation signal that is at a low level VL2/SL (lower-limit voltage) [0180], output one of at least one second control signal to the at least two control terminals.
  Claim 11: (Fig. 28) a timing controller xA3 (source driver circuit, with timing control) [0122]; (Fig. 29) the timing controller xA3 further includes a memory xB4 (RAM Random Access Memory) [0127] connected to the control circuit; the memory xB4 is configured to store the data signal and the different control signals [0131]; the different control signals include the first control signal and the at least one second control signal (Wu’s control terminals outen1/outen2); and (Fig. 29) the control circuit is further configured to: retrieve the data signal from the memory xB4 and output the data signal to the at least one data input terminal xA2 [0121]; in response to the pulse width modulation signal PWM (see claim 8) that is at the high level VH2 (upper-limit voltage), retrieve the xB4 and output the first control signal to the at least two control terminals (Wu’s control terminals outen1/outen2); and in response to the pulse width modulation signal PWM (see claim 8) that is at the low level LH2 (lower-limit voltage), retrieve one of the at least one second control signal from the memory xB4 and output the one of the at least one second control signal to the at least two control terminals (Wu’s control terminals outen1/outen2).  
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Yaguma’s structure in order to provide improved effectiveness of driving a liquid crystal drive apparatus, as taught by Yaguma [0074].

Allowable Subject Matter
Claims 4-6, 10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 4 is the inclusion of the limitation 
“…the 2N control terminals are divided into N groups of control terminals, each group of control terminals includes two control terminals, and N is an integer that is greater than or equal to two; and the impedance adjustment circuit includes: a first impedance adjustment sub-circuit connected to the data conversion circuit, the data output terminal, and one control terminal of each group of control terminals; the first impedance adjustment sub-circuit being configured to, in response to the first control signal, transmit the converted data signal from the data conversion circuit to the data output terminal, so that an output impedance of the source driving circuit is the first output impedance; and (2N - 1) second impedance adjustment sub-circuits corresponding to different second impedances; each second impedance adjustment sub-circuit being connected to the data conversion circuit, the data output terminal, and one control terminal in each group of control terminals, and the second impedance adjustment sub-circuits being configured to, in response to the second control signal, transmit the converted data signal from the data conversion circuit to the data output terminal, so that the output impedance of the source driving circuit is a corresponding second output impedance, wherein control terminals connected to any two of the first impedance adjustment sub-circuit and the (2N - 1) second impedance adjustment sub-circuits are not completely same control terminals.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 2. Claims 5-6 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the dependent claim 10 is the inclusion of the limitation 
“…the at least two control terminals include 2N control terminals; the 2N control terminals are divided into N groups of control terminals, and each group of control terminals includes 2 control terminals, and N is an integer that is greater than or equal to two; the source driving circuit of the source driver includes a data conversion circuit and an impedance adjustment circuit; the impedance adjustment circuit includes a first impedance adjustment sub-circuit and (2N - 1) second impedance adjustment sub-circuits; and the control circuit is configured to: in response to the pulse width modulation signal that is at the high level, output the first control signal to the 2N control terminals to enable the first impedance adjustment sub-circuit to be turned on; and in response to the pulse width modulation signal that is at the low level, output a second control signal to the 2N control terminals to enable one of the (2N - 1) second impedance adjustment sub-circuits to be turned on.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 8, 9.
The primary reason for the allowance of the dependent claim 12 is the inclusion of the limitation 
“…the memory is further configured to store at least one corresponding relationship between luminance of a backlight module and the at least one second control signal; and the control circuit is further configured to, in response to the pulse width modulation signal that is at the low level: obtain luminance of the backlight module corresponding to the pulse width modulation signal; according to the pulse width modulation signal and the at least one corresponding relationship, retrieve a second control signal corresponding to the luminance of the backlight module from the memory; and output the second control signal to the at least two control terminals.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 8, 9.
The primary reason for the allowance of the dependent claim 13 is the inclusion of the limitation 
“…a liquid crystal display panel including a plurality of data lines, each data line being connected to a source driving circuit in a source driver of the driving system; a system-on-a-chip connected to the timing controller of the driving system, wherein the system-on-a-chip is configured to output the pulse width modulation signal to the timing controller and a backlight driving circuit of a backlight module; and the backlight module, the backlight module including the backlight driving circuit and at least one light source connected to the backlight driving circuit, wherein the backlight driving circuit is connected to the system-on-a-chip, and is configured to: receive the pulse width modulation signal, and drive the at least one light source to emit light according to the pulse width modulation signal.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 8. Claims 14-20 are also allowed due to their virtue of dependency.
Wu CN 107274847 and Yaguma et al. US 2011/0141098 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANG V NGUYEN/
Primary Examiner, Art Unit 2871